Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Examiner’s amendment
This is a supplemental to the Examiner’s amendment mailed with the notice of allowance on 01/27/2021 in response to the printer query of 02/11/2021 for correction of the dependency of claims 39 and 40.  This supplemental Examiner’s amendment provides an additional amendment for claims 39 and 40 for correction of the dependency and all other amendments mailed with the notice of allowance of 01/27/2021 are still in effect. Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Thomas M. Finetti on February 12, 2021.
Claim 39 has been amended as follows:
In claim 39, line 1, replace the words "claim 3" with the words --claim 1--.
Claim 40 has been amended as follows:
In claim 40, line 1, replace the words "claim 3" with the words --claim 1--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641